Citation Nr: 0017267	
Decision Date: 06/30/00    Archive Date: 07/05/00

DOCKET NO.  99-07 393	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an increased rating for emphysema, currently 
rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The veteran served on active duty from December 1985 to 
December 1990, and from January 31, 1991, to February 9, 
1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama, which increased the disability 
evaluation assigned to the veteran's service-connected 
emphysema from zero percent to 10 percent.  


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's claim has been developed.

2.  Pulmonary function tests performed by VA in October 1998 
revealed DLCO (SB) findings of 65 percent predicted.  


CONCLUSION OF LAW

The criteria for a 30 percent rating for emphysema have been 
met.  38 U.S.C.A. §§ 1155, 5107  (West 1991); 38 C.F.R. 
§ 4.97, Diagnostic Code 6603  (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran asserts in his substantive appeal that the 
disability evaluation assigned to his service-connected 
emphysema disability should be increased from 10 to 30 
percent.  He asserts that certain pulmonary function test 
findings support his claim for an increased rating.  See VA 
Form 9, Appeal to Board of Veterans' Appeals, dated in April 
1999.

The Board initially finds that the veteran has presented a 
well-grounded claim within the meaning of 38 U.S.C.A. § 
5107(a) (West 1991); Proscelle v. Derwinski, 2 Vet. App. 629, 
632 (1992).  That is, he has presented a claim which is 
plausible.  The Board also finds that all relevant evidence 
has been obtained to the extent possible by the RO, and there 
is no further duty to assist the veteran in the development 
of facts pertinent to his claim for an increased evaluation 
for emphysema.

In evaluating the severity of a particular disability, it is 
essential to consider its history.  Schafrath v. Derwinski, 1 
Vet. App. 589 (1991); 38 C.F.R. §§ 4.1 and 4.2 (1999).  
However, where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2 (1999), the 
regulations do not give past medical reports precedence over 
current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).

Disability evaluations, in general, are intended to 
compensate for the average impairment of earning capacity 
resulting from service-connected disability.  They are 
primarily determined by comparing objective clinical findings 
with the criteria set forth in the rating schedule.  38 
U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 4 (1999).

38 C.F.R. § 4.1 (1999) requires that each disability be 
viewed in relation to its history and that there be an 
emphasis placed upon the limitation of activity imposed by 
the disabling condition.  The provisions of 38 C.F.R. § 4.2 
(1999) require that medical reports be interpreted in light 
of the whole recorded history, and that each disability must 
be considered from the point of view of the veteran working 
or seeking work.  38 C.F.R. § 4.10 (1999) provides that in 
cases of functional impairment, evaluations must be based 
upon lack of usefulness of the affected part or systems, and 
medical examiners must furnish, in addition to the 
etiological, anatomical, pathological, laboratory, and 
prognostic data required for ordinary medical classification, 
a description of the effects of the disability upon the 
person's ordinary activity.

In July 1991, the RO granted service connection for "mild 
restrictive defect (lungs)" and assigned a zero percent, or 
noncompensable, evaluation under Diagnostic Code 6699-6603.  
A July 1992 RO rating decision is shown to have described the 
veteran's service-connected disability as "pulmonary 
restrictive disease."  A May 1998 RO rating action shows 
that the veteran's service-connected disability was described 
as "mild restrictive respiratory defect" and was shown to 
be rated pursuant to Diagnostic Code 6845.  In March 1999, 
the RO increased the disability rating assigned to the 
veteran's service-connected disorder to 10 percent, and, in 
so doing, again recharacterized the disorder as 
"emphysema."  The veteran appealed the assignment of the 10 
percent rating.  

The severity of the veteran's emphysema is ascertained, for 
VA purposes, by application of the rating criteria set forth 
in Diagnostic Code 6603 of VA's Schedule for Rating 
Disabilities (Schedule), 38 C.F.R. Part 4.  Under Diagnostic 
Code 6603 , emphysema is evaluated as follows:  10 percent 
with FEV-1 of 71-80 percent predicted; or FEV-1/FVC of 71-80 
percent; or DLCO(SB) [Diffusion Capacity of the Lung for 
Carbon Monoxide by the Single Breath Method] of 66-80 percent 
predicted; 30 percent with FEV-1 of 56-70 percent predicted; 
or FEV-1/FVC of 56-70 percent; or DLCO(SB) of 56-65 percent 
predicted; 60 percent with FEV-1 of 40-55 percent predicted; 
or FEV-1/FVC of 40-55 percent; or DLCO(SB) of 40-55 percent 
predicted; or maximum oxygen consumption of 15 to 20 
ml/kg/min (with cardiorespiratory limit); and 100 percent 
with FEV-1 less than 40 percent predicted; or FEV-1/FVC less 
than 40 percent; or DLCO(SB) less than 40 percent predicted; 
or maximum exercise capacity less than 15 ml/kg/min oxygen 
consumption (with cardiac or respiratory limitation); or cor 
pulmonale; or right ventricular hypertrophy; or pulmonary 
hypertension; or episodes of acute respiratory failure; or 
requiring outpatient oxygen therapy.  38 C.F.R. § 4.97, 
Diagnostic Code 6603 (1999). 

It is the judgment of the Board that a 30 percent evaluation 
is warranted for the veteran's service-connected emphysema.  
Specifically, in October 1998, the veteran underwent VA 
pulmonary function testing.  A review of the report of 
examination shows that, in pertinent part, DLCO (SB) findings 
of 65 percent predicted.  A notation contained as part of the 
examination report indicated that this finding was "outside 
normal range."  Accordingly, a 30 percent rating is 
warranted under Diagnostic Code 6603 for the veteran's 
service-connected emphysema.  The results of the October 1998 
pulmonary function test, do not satisfy the criteria for a 
rating in excess of 30 percent of emphysema.  See 38 C.F.R. 
§ 4.97, Diagnostic Code 6603 (1999).


ORDER

Entitlement to a 30 percent rating for emphysema is granted, 
subject to the law and regulations governing the payment of 
monetary benefits.



		
	CONSTANCE B. TOBIAS
	Member, Board of Veterans' Appeals



 

